ORDER
PER CURIAM.
Appellant James M. Ragan (Ragan) appeals from the denial of his motion to vacate, set aside, or correct judgment and sentence under Rule 24.035 in the Circuit Court of Cole County. Ragan argues three points on appeal. In Point I, Ragan argues the circuit court erred in denying Ragan’s Rule 24.035 motion without an evidentiary hearing because Ragan claimed his guilty plea was not voluntarily entered in that counsel failed to carry out his promise to argue for a reduced sentence because he would have to serve 85 percent of any sentence imposed. In Point II, Ragan argues the circuit court erred in denying Ragan’s Rule 24.035 motion without an evidentiary hearing because Ragan claimed he was pressured to plead guilty by the victim’s mother in order to spare the victim from having to testify at trial, and plea counsel, despite knowing this, faded to step in when Ragan told the court' he had not been pressured. In Point III, Ragan argues the circuit court clearly erred in failing to enter specific findings of fact and conclusions of law on all claims in Ragan’s motion in that Ragan alleged that counsel failed to argue for mitigation at sentencing that Ragan pleaded guilty in order to spare the victim from having to testify at trial and if counsel had made this argument, there is a reasonable probability that the court would have imposed a lesser sentence. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).